CANADY, J.,
concurring in part and dissenting in part.
I concur in answering the two certified questions regarding the Florida Deceptive and Unfair Trade Practices Act in the affirmative. I also concur in the negative answer to the first certified question concerning Florida’s offer of judgment law— which concerns the application of section 768.79, Florida Statutes (2011), to cases that seek equitable relief in the alternative to money damages. I would decline to answer the second certified question relating to Florida’s offer of judgment law, which concerns offers of judgment that do not specify whether attorney fees are a part of the claim. That question is rendered moot by the answer to the other question regarding Florida’s offer of judgment law.